            Case 1:20-cv-05085-JPO Document 1 Filed 07/02/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

ELIZABETH ABRAMS and DORE ABRAMS, as Parents
and Natural Guardians of A.A., and ELIZABETH
ABRAMS and DORE ABRAMS, Individually; ARELIS                                NOTICE OF REMOVAL
ARAUJO and LUIS ARAUJO, as Parents and Natural
Guardians of Z.A., and ARELIS ARAUJO and LUIS                               Supreme Court of the
ARAUJO, Individually; JHOANA JUCA and VICTOR                                State of New York
ARTEAGA, as Parents and Natural Guardians of K.A., and
JHOANA JUCA and VICTOR ARTEAGA, Individually;                               County of New York
DONNA CORNETT and JOHN BURGESS, as Parents and
Natural Guardians of J.B., and DONNA CORNETT and                            Index No. 154675/2020
JOHN BURGESS, Individually; EILEEN MENDEZ, as
Parent and Natural Guardian of A.C., and EILEEN                             Case No. 20 CV 5085
MENDEZ, Individually, YVONNE DAVIS, as Natural
Guardian of O.C., and YVONNE DAVIS, individually;
CLAUDIA RIVAS, as Parent and Natural Guardian of
S.C., and CLAUDIA RIVAS, individually; BRENDA
MELENDEZ, as Parent and Natural Guardian of J.C., and
BRENDA MELENDEZ, Individually; CAROLYN
MASON, as Parent and Natural Guardian of A.D., and
CAROLYN         MASON,        Individually;  PATRICK
DONOHUE, as parent and Natural Guardian of S.J.D., And
PATRICK DONOHUE, Individually; NEYSHA CRUZ as
Parent and Natural Guardian of O.F., and NEYSHA CRUZ,
Individually; PIEDAD ANGAMARCA, as Parent and
Natural Guardian of J.G., and PIEDAD ANGAMARCA,
Individually; JANICE TORRES and ABDON LOPEZ, as
Parents and Natural Guardians of A.L., and JANICE
TORRES and ABDON LOPEZ, Individually; NAHOKO
MIZUTA and KENTARO MIZUTA, as Parents and
Natural Guardians of Y.M., and NAHOKO MIZUTA and
KENTARO MIZUTA, Individually; YARELY MORA and
LUIS NUNEZ, SR., as Parents and Natural Guardians of
L.N., and YARELY MORA and LUIS NUNEZ, SR.,
Individually; SHANNON THOMASON and VINNIE
PENNA, as Parents and Natural Guardians of E.P., and
SHANNON THOMASON AND VINNIE PENNA,
Individually; and ALEXANDRA VERA-FIALLOS as
Parent and Natural Guardian of L.F., and ALEXANDRA
VERA-FIALLOS, Individually;

                                                           Plaintiffs,
            Case 1:20-cv-05085-JPO Document 1 Filed 07/02/20 Page 2 of 4




                              -against-

RICHARD CARRANZA, in his official capacity as the
Chancellor of the New York City Department of Education,
and the NEW YORK CITY DEPARTMENT OF
EDUCATION,

                                                         Defendants.

----------------------------------------------------------------------- x


TO THE CLERK OF COURT:

                 TAKE NOTICE that Defendants Richard Carranza and the New York City

Department of Education (collectively, “DOE”), by their attorney, James E. Johnson,

Corporation Counsel of the City of New York, in accordance with 28 U.S.C. §§ 1441(a), (c), and

28 U.S.C. § 1446, respectfully state as follows:

                 1. DOE hereby removes the above-captioned action from the Supreme Court of

the State of New York, County of New York, where it is assigned Index Number 154675/2020.

                 2. Plaintiffs filed a Summon and a Complaint, dated June 23, 2020, with the

Supreme Court of the State of New York, County of New York, on or about June 24, 2020. This

matter was assigned Index No. 154675/2020. A true and accurate copy of the Summons and

Complaint is attached hereto as Exhibit A.

                 3. The New York City Law Department, DOE’s appointed agent for service of

process, was served with the Summons and Complaint on July 2, 2020.

                 4. Pursuant to 28 U.S.C. § 1446(b), this Notice is filed within thirty days of

service of the Summons and Complaint upon DOE.

                 5. The aforementioned Summons and Complaint, attached hereto as Exhibit A,

constitute all of the papers that have been filed in the Supreme Court of the State of New York,

County of New York, under Index Number 154675/2020.


                                                       -2-
           Case 1:20-cv-05085-JPO Document 1 Filed 07/02/20 Page 3 of 4




               6. This Court has original jurisdiction of this action as described in 28 U.S.C. §

1441(a) and (c) because, inter alia, the Complaint alleges that DOE has violated Plaintiffs’ rights

under the “pendency” or “stay put” provision of the federal Individuals with Disabilities

Education Act, 20 U.S.C. § 1415(j). Ex. A, Compl., at ¶ 146.

               7. This action is thus within the subject matter jurisdiction of this Court. 28

U.S.C. § 1331; see also Compl., at ¶ 1 (“The instant case arises under a federal statute . . . .”).

               8. All defendants to this action consent to its removal.

               9. DOE will promptly give notice of this Notice of Removal to Plaintiffs and to

the Supreme Court of the State of New York, County of New York, in accordance with 28

U.S.C. § 1446(d).

               10. DOE expressly reserves, without limitation, any and all potential claims

and/or defenses it may assert, interpose, or otherwise raise in this action.




                                                -3-
           Case 1:20-cv-05085-JPO Document 1 Filed 07/02/20 Page 4 of 4




                WHEREFORE, Defendants Richard Carranza and the New York City

Department of Education hereby remove the above-captioned action, now pending in the

Supreme Court of the State of New York, County of New York, therefrom to this Court.

Dated:          July 2, 2020
                New York, New York


                                           JAMES E. JOHNSON
                                           Corporation Counsel of the City of New York
                                           Attorney for Defendants
                                           100 Church Street, Room 2-106
                                           New York, NY 10007
                                           t: (212) 356-2649
                                           f: (212) 356-1148
                                           e: dthayer@law.nyc.gov


                                           By:    /s/ David S. Thayer
                                                  DAVID S. THAYER
                                                  Assistant Corporation Counsel



To:      Via First-Class Mail
         Peter G. Albert, Esq.
         Brain Injury Rights Group, Ltd.
         300 E. 95th Street, Suite 130
         New York, NY 10128
         Counsel for Plaintiffs




                                            -4-
